--------------------------------------------------------------------------------

Exhibit 10.26



CONTRACT MANUFACTURING AND SUPPLY AGREEMENT
 
FOAMIX PHARMACEUTICALS LTD.
ASM AEROSOL-SERVICE AG



--------------------------------------------------------------------------------

Table of Contents


 
Page


PREAMBLE
 1
1.
DEFINITIONS
1
2.
COMMENCEMENT AND TERM
4
3.
AGREEMENT TO SUPPLY
5

4.
MANUFACTURE
5
5.
COMMUNICATION AND AUTHORITY REQUESTS
6

6.
SUPPLY OF FOAMIX API MATERIAL AND OTHER PRODUCT MATERIAL
6
7.
FORECASTS, PURCHASE ORDERS AND CAPACITY
8

8.
DELIVERY AND LATE DELIVERY
9
9.
PRICES
10
10.
INVOICES AND PAYMENT
11
11.
CHANGES TO SPECIFICATIONS
11
12.
AUDITS AND INSPECTIONS
11
13.
REGULATORY MATTERS AND QUALITY CONTROL
12
14.
PRODUCT COMPLAINTS AND ADVERSE EVENTS
13
15.
RECALL
13
16.
INSURANCE
14
17.
WARRANTIES
14
18.
LEGAL COMPLIANCE
16
19.
INDEMNIFICATION
16
20.
INTELLECTUAL PROPERTY
17
21.
SUBCONTRACTING
18
22.
TERMINATION
18
23.
EFFECTS OF TERMINATION
19
24.
TECHNOLOGY TRANSFER
19
25.
FORCE MAJEURE
20
26.
CONFIDENTIALITY
20
27.
GOVERNING LAW AND PLACE OF JURISDICTION
21
28.
NOTICES AND LEGAL PROCESS
22
29.
INTERPRETATION
22
30.
LIMITATION OF LIABILITY
23
31.
GENERAL AND MISCELLANEOUS
23
Appendix 1:  Products List and Descriptions

Appendix 2:  Quality Agreement

Appendix 3:  Approved Subcontractors and Independent Testing Laboratory

Appendix 4:  [RESERVED]
 
Appendix 5:  Product Price
 
Appendix 6:  Standard Forms
 
Appendix 7:  Product Materials






- i -


--------------------------------------------------------------------------------



This Contract Manufacturing and Supply Agreement is entered into as of October
18, 2019 (the “Effective Date”) by and between:
 
Foamix Pharmaceuticals Ltd., a company duly organized and existing under the
laws of Israel,
 
whose registered office is 2 Holzman Street, Rehovot Science Park, Rehovot,
Israel
 
– hereinafter “FOAMIX” –
 
X
 
and
 
ASM Aerosol-Service AG a company incorporated and existing under the laws of
Switzerland with its principal place of business at Industriestrasse 11, 4313
Möhlin, Switzerland
 
– hereinafter “ASM” –
 
X
 
PREAMBLE
 
FOAMIX has developed the Products and owns or controls the Intellectual Property
in the Products for the Territory; ASM has the requisite knowledge, expertise
and resources to Manufacture the Products for and on behalf of FOAMIX;
 
The Intellectual Property of the Manufacturing Process belongs to FOAMIX;
 
FOAMIX wishes ASM to Manufacture the Products based on the terms and conditions
of this Agreement, and ASM agrees to Manufacture the Products on such terms and
conditions;
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
 

1.
DEFINITIONS

 
Unless otherwise expressly stated, or the context otherwise requires, the words
and expressions listed below shall, when used in this Agreement, including this
clause 1, bear the meanings ascribed to them:
 

1.1
Additional Period – has the meaning set forth in clause 2.2;

 

1.2
Affiliate – with respect to each Party, any corporation, firm, partnership or
other legal entity that directly or indirectly is controlled by, controls or is
under common control with such Party. For purposes of this definition, “control”
means, with respect to such entity, the direct or indirect ownership of more
than fifty percent (50%) of the voting interest in such entity or the possession
otherwise, directly or indirectly, of the power to direct the management or
policies of such entity;

 

1.3
Agreement – this Contract Manufacturing and Supply Agreement, including its
Appendices;

 

1.4
Aggrieved Party – Has the meaning set forth in clause 22.2;

 

1.5
API – Means the active pharmaceutical ingredient of a Product;

 

1.6
Appendix – An appendix to this Agreement;

 
- 1 -

--------------------------------------------------------------------------------




1.7
ASM Developed IP – Has the meaning set forth in clause 20.3;

 

1.8
Background IP – Has the meaning set forth in clause 20.1;

 

1.9
Business Day – Shall mean any day other than Saturday, Sunday or a public
holiday in either (i) Switzerland (if the obligor is FOAMIX) or (ii) the United
States or Israel (if the obligor is ASM).

 

1.10
CGMP – Means, the then-current Good Manufacturing Practices for medicinal
products that is applicable to the manufacture of a Product, including in the
United States.

 

1.11
Confidential Information – All information of whatsoever nature (whether oral,
written, electronic or in any other form) including data, know-how, trade
secrets, manufacturing processes and systems, samples of goods, software
techniques, procedures, test methods, unpublished financial statements and
information, licenses, prices, price lists, pricing policies, customer and
supplier lists, customer and supplier names and other information relating to
customers and suppliers, marketing techniques and marketing development tactics
and plans, and all other information containing or consisting of material of a
technical, operational, administrative, economic, marketing, planning, business
or financial nature or in the nature of Intellectual Property, in each case,
disclosed (i) by FOAMIX or any Affiliate of FOAMIX to ASM or any of its
employees, agents or contractors, or disclosed by ASM to FOAMIX or any of its
Affiliates, or its or their employees, agents or contractors and (ii) under this
Agreement or the Development Agreement. For clarity, (A) Foamix API Material,
Foamix API Material Specifications, Foamix Background IP and Foamix Developed IP
shall be deemed Confidential Information of Foamix, and (B) ASM Background IP
and ASM Developed IP shall be deemed Confidential Information of ASM;

 

1.12
Defaulting Party – Has the meaning set forth in clause 22.2;

 

1.13
Defective Product – Has the meaning set forth in clause 17.6;

 

1.14
Development Agreement – The Development Agreement by and between the Parties
dated as of February 5, 2015;

 

1.15
Disclosing Party – Has the meaning set forth in clause 26.1;

 

1.16
Facility – The pharmaceutical production facilities of ASM situated at 4313
Möhlin, Switzerland;

 

1.17
FOAMIX Developed IP – Has the meaning set forth in clause 20.2;

 

1.18
FOAMIX API Material – The active pharmaceutical ingredient minocycline
hydrochloride, to be supplied by FOAMIX to ASM for Manufacture of the Products;

 

1.19
FOAMIX API Material Specifications – The specifications for the manufacture,
testing, storage, handling and packaging of FOAMIX API Material agreed to by the
Parties and set forth Appendix 2 (Quality Agreement);

 

1.20
Forecast – Has the meaning set forth in clause 7.1.1;

 

1.21
Governmental Approval – Any approval, waiver, exemption, variance, permit,
authorization, license, registrations or similar approval of any Governmental
Authority necessary for the Manufacture of the Product;

 

1.22
Governmental Authority – Any national, regional, state, provincial or local
regulatory agency, department, bureau, commission, council or other governmental
entity that has the responsibility, jurisdiction and authority to approve the
manufacture, use, importation, packaging, labelling, marketing and sale of
pharmaceutical products in any country or jurisdiction;

 
- 2 -

--------------------------------------------------------------------------------




1.23
Indemnitee – Has the meaning set forth in clause 19.3;

 

1.24
Indemnitor – Has the meaning set forth in clause 19.3;

 

1.25
Initial Period – Has the meaning set forth in clause 2.1;

 

1.26
Intellectual Property – Each of the following: (i) copyrights, trademarks, trade
secrets, patent rights, supplementary patent certificates, patent extensions,
know-how, concepts, database rights, and rights in trademarks, trade secrets and
designs (whether registered or unregistered); (ii) applications for
registration, and the right to apply for registration, for any of the same;
(iii) all other intellectual property rights and equivalent or similar forms of
protection existing anywhere in the world; (iv) inventions, developments,
methods or processes, including any intellectual property rights in the
foregoing, and (v) modifications or improvements to any of the items in clauses
(i)-(iv);

 

1.27
Losses – Has the meaning set forth in clause 19.1;

 

1.28
Manufacture / Manufacturing – In relation to the Products, the manufacture,
analytical testing (including release and stability testing), labelling,
packaging, storage, release and delivery thereof;

 

1.29
Manufacturing Process – The technical process of manufacturing and/or packaging
a Product according to the Specifications;

 

1.30
Marketing Approval – Has the meaning set forth in clause 13.4;

 

1.31
Party / Parties – “Parties” stands for both FOAMIX and ASM; “Party” means either
of them, as the context may require;

 

1.32
Price – Has the meaning set forth in clause 9;

 

1.33
Product Material – Any raw materials, excipients, packaging materials or
components used in the Manufacture of the Products other than the FOAMIX API
Material, including as set forth on Appendix 7;

 

1.34
Products – The products listed in Appendix 1, to be manufactured by ASM in
accordance with the Specifications and all other terms of this Agreement;

 

1.35
Purchase Order – Has the meaning given in clause 0;

 

1.36
Quality Agreement – The Quality Agreement set out in Appendix 2, between ASM and
FOAMIX, which addresses technical and quality requirements as amended from time
to time after agreement between the affected quality departments by the written
agreement of ASM and FOAMIX. In case of differences or conflicts between this
Agreement and the Quality Agreement, the Quality Agreement shall prevail solely
for matters related to product quality and CGMP;

 
- 3 -

--------------------------------------------------------------------------------




1.37
Recall – Any action by FOAMIX or any of its Affiliates to recover title to or
possession of or to prevent the distribution, prescription, consumption or
release of a Product sold or shipped to third parties, pursuant to a quality
issue related to Manufacturing or testing of a Product or as required by an
applicable Governmental Authority. The use of the term “Product” in the
definition of “Recall” also includes Product which FOAMIX has not sold or
delivered to third parties, but which would have been subject to recall if it
had been sold or delivered;

 

1.38
Receiving Party – Has the meaning set forth in clause 26.1;

 

1.39
Representative – Has the meaning set forth in clause 26.2;

 

1.40
Specifications – those characteristics, formulae, manufacturing, testing,
packaging, labelling, storage, standards and other specifications for such
Product as set out in Appendix 2 (Quality Agreement), as the same may be amended
or supplemented from time to time by mutual written agreement of the Parties;

 

1.41
Supply Failure – Has the meaning set forth in clause 8.4;

 

1.42
Supply Interruption– Has the meaning set forth in clause 8.4;

 

1.43
Term – Has the meaning given in clause 2.2;

 

1.44
Territory – Means worldwide, other than the countries Japan and China;

 

1.45
Transport Costs – Has the meaning given in clause 8.2.

 

2.
COMMENCEMENT AND TERM

 

2.1
This Agreement shall commence on the Effective Date and continue for an initial
period of four (4) years, unless terminated earlier as provided elsewhere in
this Agreement (“Initial Period”).

 

2.2
After the Initial Period, the Agreement will automatically renew for a further
period of two (2) years, and for further periods of two (2) years thereafter
(each an “Additional Period,” and together with the Initial Period, the “Term”),
unless terminated earlier as provided for in this Agreement.

 
- 4 -

--------------------------------------------------------------------------------




3.
AGREEMENT TO SUPPLY

 

3.1
During the Term of this Agreement and subject to the provisions of this
Agreement, ASM shall Manufacture and supply to FOAMIX, and FOAMIX shall purchase
from ASM the finished Products, in such quantities and on such dates as
specified by FOAMIX and agreed upon by ASM as set forth in this Agreement. Other
than as set forth in clauses 7.3 and 8.4, for four (4) years from the Effective
Date, ASM shall Manufacture and supply all of FOAMIX’s commercial needs for the
Products in the Territory on an exclusive basis. Except in the case of material
breach by FOAMIX under this Agreement, during the Term and for two (2) years
after termination or expiration of this Agreement, ASM shall not manufacture or
supply to a third party any topical product containing the active pharmaceutical
ingredient minocycline or minocycline hydrochloride.

 

3.2
FOAMIX hereby instructs and authorizes ASM to manufacture the Products in
accordance with the Manufacturing Process and FOAMIX’s manufacturing
instructions.

 

3.3
ASM shall source and supply all Product Materials for the Manufacturing of the
Products and FOAMIX shall approve the procurement of the type and quality of the
Product Materials needed for the Manufacturing of the Products prior to the
procurement of such Product Materials and approve all artwork, advertising and
labelling information necessary for Manufacturing the Products. Such artwork,
advertising and labelling information is and shall remain the exclusive property
of FOAMIX, and FOAMIX shall be solely responsible for the content thereof. Such
material, components, artwork, advertising and labelling information or any
reproduction thereof may not be used by ASM in any manner other than in
performing its obligations hereunder.

 

3.4
All Manufacturing and storage of a Product until the delivery to FOAMIX of the
finished Product shall be carried out by ASM at its Facility utilizing
equipment, molds and tooling in the manner set forth in the Specifications. ASM
is responsible for maintaining all equipment and tooling used to Manufacture the
Product in good working condition, and at its own cost.

 

3.5
Foamix shall have the right during the Term, exercisable itself or through a
third party contractor of its choosing, to engage in manufacturing activities
related to the Products other than the manufacture of materials used for
commercial supply of the Products; such permissible “manufacturing activities”
shall include the conduct of process and cost optimization, process development,
qualification and validation, equipment and facility qualification and
validation, stability and release testing, quality assurance and quality
control. For clarity, the conduct of the aforementioned activities shall not be
deemed to be a violation of Foamix’s obligations under this clause 3.

 

4.
MANUFACTURE

 

4.1
ASM shall Manufacture the Products based on the terms and conditions set forth
in this Agreement. All manufacturing operations shall be performed in strict
compliance with: applicable laws and regulations; applicable CGMP; the
Specification; the Quality Agreement; and the applicable laws and regulations on
health, safety and environment protection.

 

4.2
Analysis of Materials

 
For the purposes of this Agreement, all quality control tests and analysis on
raw materials, packaging materials, components and other Product Materials shall
be considered routine and shall be performed in accordance with the Quality
Agreement by ASM. Any additional tests expressly initiated or requested by
FOAMIX shall be performed at FOAMIX’s expense. All test results are to be
documented in accordance with CGMP and will be available for audits at FOAMIX’s
request.


- 5 -

--------------------------------------------------------------------------------

 

4.3
Quality Control and Records

 


4.3.1
ASM shall perform all tests (chemical and/or microbial) on the Product Materials
and on the finished Product to ensure the quality of the Products as required by
the Specifications and the Quality Agreement.

 


4.3.2
Any tests required to be performed by the Specifications or the Quality
Agreement, including any in-process controls for such testing, shall be
performed at ASM’s expense and any external costs incurred by ASM for such
quality control tests shall be passed-through to FOAMIX. Any additional tests
expressly initiated or requested by FOAMIX beyond what is contained in the
foregoing clause shall be performed at FOAMIX’s expense.

 


4.3.3
ASM shall review all production records and the disposition of each batch of
Products. ASM will maintain complete and accurate records relating to the
Products and the Manufacture thereof and ASM shall provide copies thereof to
FOAMIX upon request, including upon expiration or termination of this Agreement.
The records shall be subject to audit and inspection under clause 12. The
Quality Agreement further details the quality assurance obligations and
responsibilities of the Parties.

 

5.
COMMUNICATION AND AUTHORITY REQUESTS

 

5.1
If required, regular communications between designated representatives of the
Parties shall be carried out to deal with the Manufacturing performance and its
improvement. In addition, the Parties shall meet on a regular basis to discuss
operational and performance issues, including but not limited to, demand
planning for each Product and ASM’s performance, the status of any key
performance indicators and possible improvements.

 

5.2
FOAMIX is responsible to respond to all requests for information about the
Products and the Manufacturing Process from any Governmental Authority and in
making all legally required filings for purposes of obtaining and maintaining
Marketing Approval. ASM shall provide reasonable assistance to FOAMIX. FOAMIX
will promptly inform ASM of any regulatory changes that may impact the
Manufacture of the Products. Additional costs will be discussed in good faith.

 

6.
SUPPLY OF FOAMIX API MATERIAL AND OTHER PRODUCT MATERIAL

 

6.1
FOAMIX shall supply, or cause to be supplied to ASM at the Facility, at no cost
to ASM, the quantity of FOAMIX API Material necessary to meet FOAMIX’s Forecast.
ASM shall use such API solely to Manufacture the Products.

 

6.2
FOAMIX shall deliver such items and associated certificates of analysis and
certificate of compliance to ASM at the Facility. All FOAMIX API Material shall
be delivered freight, insurance and duty paid at the Facility (DDP Möhlin
Incoterms 2010). The FOAMIX API Material supplied by or on behalf of FOAMIX
shall conform to the FOAMIX API Material Specification. ASM shall acknowledge
the receipt of the FOAMIX API Material promptly and in writing within five (5)
Business Days after receipt. Upon receipt, ASM shall promptly inspect the
conformity of the FOAMIX API Material to the Specifications and test such items
to verify their identity as per the Quality Agreement attached in Appendix 2, as
further detailed in clause 6.5 below. If ASM detects a non-conformity with
Specifications, certificate of analysis or certificate of compliance, ASM shall
give FOAMIX prompt notice of such finding as further detailed in clause 6.5
below. ASM shall follow FOAMIX’s instructions to return or dispose of any
defective API; all costs associated therewith shall be borne by FOAMIX.

 
- 6 -

--------------------------------------------------------------------------------




6.3
ASM shall inform FOAMIX of any damage to the FOAMIX API Material that is visible
from the exterior of its packaging or of a shortage in the quantity of delivered
FOAMIX API Material within five (5) Business Days of ASM’s receipt of the FOAMIX
API Material. FOAMIX should replace such damaged items or use commercially
reasonable efforts to provide additional FOAMIX API Material to ASM in time so
that any Purchase Order for which such FOAMIX API Material was destined can be
Manufactured by ASM in accordance with this Agreement. ASM shall provide
assistance in the investigation of any damaged items. ASM shall put damaged
FOAMIX API Material under quarantine at FOAMIX’s expense until the FOAMIX API
Material is returned to FOAMIX or its designee. If FOAMIX fails to timely
deliver or cause to be delivered FOAMIX API Material or replacement FOAMIX API
Material, ASM shall not be liable under this Agreement for any failure to
deliver Product by the required delivery date.

 

6.4
Title to all FOAMIX API Material supplied to ASM hereunder shall remain in
FOAMIX. ASM shall mark such FOAMIX API Material as the property of FOAMIX and
store it separate and apart from other materials that are not used to
Manufacture the Products. ASM shall use the inventory of FOAMIX API Material in
accordance with FEFO (first expiry, first out) principles to Manufacture the
Products. At the end of each month, ASM shall provide, in a reasonably
acceptable format that is compatible with the FOAMIX enterprise resource
planning system, the quantity of FOAMIX API Material in its possession by FOAMIX
API Material batch number, and the remaining shelf-life of such FOAMIX API
Material. In addition to FOAMIX’s right to audit the Facility under Section
12.1, ASM shall allow FOAMIX to participate in one annual routine physical
inventory check of FOAMIX API Material at the Facility, as further described in
clause 12.3.

 

6.5
ASM shall handle, sample and test the FOAMIX API Material in accordance with the
FOAMIX API Material Specifications and in accordance with CGMP requirements. ASM
shall inspect, at its own cost, each delivery of FOAMIX API Material in order to
verify the conformity of the FOAMIX API Material with the FOAMIX API Material
Specifications, as set forth in the Quality Agreement. ASM shall perform such
inspection within thirty (30) calendar days after receipt of FOAMIX API
Material, and in any case, prior to the use of the FOAMIX API Material in the
Manufacture of the Products. Any out of Specification results from the FOAMIX
API Material Specifications shall be investigated and reported to FOAMIX, as set
forth in the Quality Agreement.

 

6.6
ASM shall procure at its own cost and expense, all Product Materials and provide
all labor, facilities, equipment, machinery, heat, light and power, sufficient
and necessary for the Manufacture and storage of the Products until delivery to
FOAMIX. ASM shall procure such Product Materials from suppliers for which ASM
has received prior written agreement from FOAMIX, as set forth in the Quality
Agreement. For the avoidance of doubt, whether or not FOAMIX has approved or
authorized a supplier shall have no effect upon ASM’s liability for all Product
Materials used by ASM hereunder. The Product Materials shall meet the
Specifications approved and agreed upon by the Parties, if applicable. ASM shall
perform quality control and assurance testing and evaluation of the Product
Materials as required in accordance with the Quality Agreement to meet the
foregoing obligation. ASM agrees to maintain all equipment, machinery and
facilities in good working condition and in compliance with CGMP.

 

6.7
ASM shall order sufficient quantities of all Product Materials required to
Manufacture and deliver the Products, and to have sufficient Product Materials
on hand in order to be able to Manufacture and supply to FOAMIX its requirement
of the Products for no less than the first six (6) months of each Forecast and
as described in clause 7.1.2. In the event of (i) a Specification change by
FOAMIX for any reason, (ii) obsolescence of any Product Material or (iii)
termination or expiration of this Agreement, FOAMIX shall bear the cost of any
unused Product Material, provided that such Product Material was ordered in
accordance with this clause.

 
- 7 -

--------------------------------------------------------------------------------




7.
FORECASTS, PURCHASE ORDERS AND CAPACITY

 

7.1
Rolling Forecasts

 


7.1.1
On or before the last day of each month during the Term, FOAMIX shall provide to
ASM a written rolling forecast (each, a “Forecast”) of its Purchase Order
volumes of each Product for each month in the subsequent twelve (12) month
period. The volume referenced in the first four (4) months of each Forecast
shall represent a binding obligation of FOAMIX to purchase from ASM, and for ASM
to Manufacture and supply to FOAMIX, such quantities of Product. If FOAMIX
submits Purchase Orders during such binding Forecast period to ASM that are in
an amount below such binding volume, then ASM shall be entitled to invoice the
difference to FOAMIX.

 


7.1.2
Following receipt of a Forecast, ASM undertakes to order and reserve sufficient
capacity and quantities of such Product Materials to fulfill the Product
requirements of FOAMIX  as reflected in the first six (6) months of each
Forecast plus the defined safety stock as mutually agreed to by the Parties.

 


7.1.3
By September 1st of each year during the Term, FOAMIX shall provide the annual
Forecast for the immediately following calendar year to secure capacity for
supply of the Products at the Facility. Following the receipt of the annual
Forecast, the Parties shall act reasonably and in good faith to review any
potential price adjustment in the Product Price, whether upward or downward, and
any adjustment shall be agreed upon no later than October 31st with such
adjusted price to become effective on January 1st of the immediately following
calendar year. Subject to compliance with the Specifications, Quality Agreement
and this Agreement, ASM shall use reasonable commercial efforts to work with
FOAMIX to source Product Materials, external quality control and assurance
services, and improve batch yields or fill volume in the Manufacturing process
in a manner that shall reduce the Product Price pursuant to this clause. Any
component or service price in the Product Materials or external quality control
cost(s) that fluctuates by more than 10% of the then-existing price for such
Product Material(s) or external quality control cost(s) (as demonstrated in the
previous annual forecast) will require an immediate supply price adjustment to
the itemized price for such Product Material or quality control cost in an
amount that is equal to the difference in cost for such Product Material or
quality control cost with no mark-up. Other than as set forth in the immediately
preceding sentence, no Party shall be required to agree to an upward or downward
adjustment in the Price.

 

7.2
Purchase Orders

 


7.2.1
FOAMIX shall place an order for Product through a written purchase order
delivered to ASM from time to time to the email address as identified in clause
28.1 (“Purchase Order”).  Each order of Products shall be supplied by ASM on the
basis of a Purchase Order placed by FOAMIX.  Purchase Orders shall supersede any
previous verbal agreement between the Parties.

 


7.2.2
Each Purchase Order shall indicate the Purchase Order number, Product code,
quantity ordered, required delivery date and delivery address. Each Purchase
Order shall be placed in Swiss Francs (CHF). Any Purchase Order shall be based
on the minimum order quantities set forth in Appendix 1.The specified delivery
date for an order placed in the Purchase Order shall be no less than ninety (90)
days after the date of such Purchase Order, unless otherwise agreed to by the
Parties.

 


7.2.3
ASM shall acknowledge and confirm each Purchase Order within seven (7) Business
Days of receipt including confirmation of the required delivery date and
quantities by email.  If ASM is unable to confirm the delivery date within these
7 days ASM shall confirm the reception of the Purchase Order. The delivery date
shall be confirmed twenty (20) Business Days after receipt of the Purchase Order
at the latest. If ASM does not confirm Purchase Order within this time,
following reasonable commercial efforts on the part of FOAMIX to obtain such
confirmation, the Purchase Order shall be deemed as confirmed by ASM. ASM shall
supply the Product in accordance with each Purchase Order and the terms of this
Agreement. Each Purchase Order confirmation shall include reference to only one
(1) Purchase Order. Any change of a Purchase Order requires a revised Purchase
Order and a revised order acknowledgement. Notwithstanding anything to the
contrary in this Agreement, ASM shall not reject any Purchase Order that is
within a binding Forecast unless such Purchase Order fails to comply with this
clause 7.2.3

 
- 8 -

--------------------------------------------------------------------------------




7.3
Capacity

 
ASM commits the required resources and capacities necessary in order to fulfill
FOAMIX´s requirements for the Product(s) based on the then-current Forecast. If
FOAMIX informs ASM that its demand for Products exceeds the amounts required
pursuant to such Forecast and ASM might not be able to supply these volumes, ASM
shall inform FOAMIX immediately. The Parties will then discuss in good faith how
and by when ASM can cover the increased demand. ASM will use reasonable
commercial efforts to supply FOAMIX with any increased demand of Products.
 
FOAMIX may submit Purchase Orders for quantities of Product in excess of the
binding Forecast amounts (an “Excess Purchase Order”), and ASM shall use its
reasonable commercial efforts to fill the excess amount of such Purchase Order
and shall notify FOAMIX within five (5) Business Days after receipt of the
applicable Purchase Order of the expected time, as determined in good faith by
ASM (the “Excess Fulfillment Time”) by which it expects to be able to fill such
Excess Purchase Order. If ASM is not able to fill the Excess Purchase Order,
this inability shall not constitute a “Supply Interruption” under Section 8.4
hereof.
 

8.
DELIVERY AND LATE DELIVERY

 

8.1
Delivery and Shipment

 
ASM shall deliver the finished Products in the delivery quantities and at the
confirmed delivery date as specified in the relevant Purchase Order. Each
shipment of Product shall be delivered FCA Möhlin to the delivery address stated
in the Purchase Order (lncoterms 2010). ASM shall provide (i) a delivery note
detailing the packaging list, the Purchase Order number, the total number of
finished Product per shipping box, the number of pallets and the number of
shipping boxes per pallet, (ii) a certificate of analysis and the certificate of
compliance certifying that Products have been Manufactured in conformity with
the Specifications, CGMP, the applicable Quality Agreement, and (iii) any other
documents as may be required by the relevant Governmental Authority of the
Territory in which the Product will be sold, as previously defined by FOAMIX in
due time.
 
No Product may be shipped under quarantine, unless expressly agreed to be
shipped under quarantine by FOAMIX in writing.
 

8.2
Transfer of Products

 
FOAMIX shall own all rights, title and interest in the finished Products, and
the risk of loss shall transfer to FOAMIX, once the finished Products are
delivered to the common carrier selected by FOAMIX for shipment. FOAMIX shall
pay all costs of shipping, storage, customs, duties, taxes, freight, insurance
and other charges incurred by ASM in shipping the Product (collectively
“Transport Costs”). FOAMIX shall reimburse ASM for any reasonable Transport
Costs, without mark-up, actually incurred by ASM, and ASM shall, upon FOAMIX’s
request, provide written documentation supporting such costs.


- 9 -

--------------------------------------------------------------------------------

 

8.3
Delayed Delivery

 
ASM shall immediately, but in any event within three (3) Business Days of
becoming aware thereof, notify FOAMIX of the occurrence of any event within or
beyond its control that may result in a delay in fulfilling a Purchase Order,
provided that the giving of such notice shall not otherwise excuse ASM’s
performance hereunder.
 

8.4
Product Discontinuance/Shortage

 
If ASM (i) is unable to Manufacture the Product for FOAMIX according to the
Specifications and terms of this Agreement, (ii) anticipates that it will become
unable to produce and supply sufficient quantities of the Product to execute on
time Purchase Orders or (iii) fails to deliver to FOAMIX on a timely basis the
full amount of Product under any Purchase Order confirmed or deemed confirmed by
ASM pursuant to clause 7.2.3) (in each case under clauses (i) - (iii), a “Supply
Interruption”), ASM shall immediately, but in any event within five (5) calendar
days of becoming aware of such situation notify FOAMIX. Such notification shall
not prejudice FOAMIX’s rights and remedies under this Agreement and applicable
laws. ASM shall use reasonable commercial efforts to cure any Supply
Interruption as soon as possible, and in any event within thirty (30) days from
the Supply Interruption. Promptly following the event of a Supply Interruption,
ASM shall prepare a plan to address any deficiencies or causes of such
shortfall, provide a draft of the plan to FOAMIX for review and agreement, and
shall implement all reasonable comments from FOAMIX as soon as possible. ASM
shall provide weekly written status updates during the Supply Interruption on
the progress towards remedy and cure of the Supply Interruption. If ASM fails to
supply at least eighty percent (80%) of any Purchase Orders by the applicable
delivery date in any three (3) consecutive calendar months or any three (3)
calendar months within any five (5) consecutive rolling calendar month period
and such failure is not due to the inability of FOAMIX to deliver the required
amount of FOAMIX API Material or the unavailability of a necessary excipient or
packaging component, a “Supply Failure” shall be deemed to have taken place. In
the event of a Supply Failure, ASM shall provide FOAMIX with technology transfer
and assistance as set forth in clause 24 below.
 

8.5
Standard Forms

 
In ordering and delivering the Product, FOAMIX and ASM may use the standard
forms as attached to this Agreement in Appendix 6, but nothing in those forms
shall be construed to modify, amend or supplement the terms of this Agreement
and, in the case of any conflict herewith, this Agreement shall control.
 

8.6
Emergency Plans

 
ASM shall at all times during the Term of this Agreement have business
continuity plans, resources and personnel available to deal with contingency
situations affecting the availability of such resources and personnel in its
Facility to minimize the occurrence and impact of Supply Interruptions or Supply
Failures.
 

9.
PRICES

 
The price for finished Product that is Manufactured and supplied under this
Agreement is set forth on Appendix 5 (the “Price”), as adjusted from time to
time as set forth in clause 7.1.3. The Price shall include any and all costs for
the Manufacture and supply of finished Product (other than the supply of FOAMIX
API Material), including any costs related to quality control and assurance of
the Products. ASM shall be responsible for submitting all payments to third
parties for any Product Materials purchased from, or other products or services
provided by, such third parties in connection with the Manufacture and supply of
Products hereunder.


- 10 -

--------------------------------------------------------------------------------

 

10.
INVOICES AND PAYMENT

 

10.1
ASM shall invoice each supply of Products delivered to FOAMIX as specified in
the relevant Purchase Order and pursuant to this Agreement. Invoices shall not
be issued earlier than the delivery date and shall cite the Purchase Order
number, batch number, Products code, quantity, unit price and total price.

 

10.2
Any amounts shall be paid by FOAMIX within 30 (thirty) days following the end of
the month in which ASM’s invoice was received. Payment shall be made by wire
bank transfer in Swiss Francs (CHF) to an account designated by ASM. Payments
received for any shipment of Product that is later rejected under the provisions
of clause 17.6 hereof shall be credited by ASM to FOAMIX following the date on
which the reason for the rejection of such Product is established.

 

10.3
Payment by FOAMIX shall not be deemed as acceptance of any Product.

 

11.
CHANGES TO SPECIFICATIONS

 

11.1
Without the prior written consent of FOAMIX, ASM shall not modify or waive the
Specifications, raw materials, production documents or any aspect of the
Manufacturing Process for the Product nor alter the batch size of Products. ASM
shall not manufacture the Product at any manufacturing facility other than the
Facility.

 

11.2
FOAMIX may request changes to the Specifications in its discretion, provided
that any amendment that proposes to change the Manufacturing Process of a
Product shall not be effective until agreed upon by the Parties. If ASM proposes
changes to the Specifications, it shall notify FOAMIX as early as practicable
and the Parties shall agree on whether and when to implement such modification.
The final decision on modifications of the Specifications remains solely at
FOAMIX’s discretion. To the extent that such modifications result in an increase
or decrease in the cost of Manufacturing and/or packaging the Products, the
Parties shall jointly examine and mutually agree upon the consequences thereof
and shall make appropriate adjustments to the Product Price. ASM shall promptly
notify FOAMIX of the date of implementation of any modification.

 

11.3
Each Party shall notify the other promptly of any request that it receives from
a Governmental Authority to change, or which would have the effect of requiring
a change to, the Specifications and/or Manufacturing Process. After written
approval by FOAMIX, ASM shall promptly implement any such change in the
Specifications and/or Manufacturing Process that may be requested by a
Governmental Authority. Any additional costs incurred by ASM due to such change
shall be borne by FOAMIX. ASM shall provide FOAMIX with the documentation
required to evidence such changes and to support their approval by Governmental
Authorities.

 

11.4
The cost of Product Material which becomes obsolete due to a change of
Specifications induced by FOAMIX or a Governmental Authority shall be borne by
FOAMIX, but only to the extent that such material cannot be used by ASM for
other operations.

 

12.
AUDITS AND INSPECTIONS

 

12.1
Pursuant to the Quality Agreement, ASM shall permit FOAMIX and any of their
designated representatives every year to observe the Manufacturing of the
Products, and audit on an annual basis that portion of the Facility where the
Product is Manufactured to evaluate ASM’s work practices, supporting systems,
documents and records associated with the Products to assess ASM’s compliance
with applicable law, CGMP, the Quality Agreement and this Agreement. Such review
shall be conducted only after reasonable advance notice, and during ordinary
business hours and shall not unduly interfere with the normal business
operations of ASM. Such audit shall be permitted to take place during
Manufacturing of the Products. FOAMIX also has the right to inspect the Facility
at any time during the Term of this Agreement if FOAMIX has reasonable cause to
be concerned that the Facility or the Manufacture of the Products or storage of
FOAMIX API Material is not in compliance with applicable law, CGMP or this
Agreement. ASM shall be responsible for its own costs of such Audits or
Inspections as set forth in this clause 12.1. Any costs for additional Audits or
Inspections not contemplated by this clause 12.1 and requested by FOAMIX for the
Products will be charged to FOAMIX.

 
- 11 -

--------------------------------------------------------------------------------




12.2
ASM shall notify FOAMIX of its receipt of a notification by a Governmental
Authority of any inquiry, communication or inspection by a Governmental
Authority that directly or indirectly relates to the Manufacture of a Product,
including of any facility used to warehouse the Product, and shall provide to
FOAMIX all communications relating to such inspections within the timeframe, and
as set forth, in the Quality Agreement. FOAMIX shall have the option of
attending any such inspection that relates to the Products. Duplicate samples of
the Product given to a Governmental Authority will be provided to FOAMIX. ASM
shall furnish to FOAMIX, not later than five (5) Business Days prior to the time
it provides the same to a Governmental Authority, one copy of the proposed
response or explanation relating to any inquiry, communication or inspection set
forth above. ASM shall allow FOAMIX to assist in any proposed response to a
Governmental Authority that relates to the Products, including review of any
written response made to such authority. ASM shall consider in good faith any
comments proposed by FOAMIX on the proposed response. After the filing of a
response, ASM shall notify FOAMIX, and promptly provide FOAMIX with copies, of
any further contact with such Governmental Authority relating to the Product.

 

12.3
Physical Inventory Counts and Financial Reporting

 
ASM shall permit FOAMIX and any of their designated representatives to perform a
physical inventory count of FOAMIX API Material or any other property to which
FOAMIX has rights, title and interest in on at least an annual basis. Such
physical inventory count shall be conducted only after reasonable advance
notice, and during ordinary business hours and shall not unduly interfere with
the normal business operations of ASM.
 

13.
REGULATORY MATTERS AND QUALITY CONTROL

 

13.1
ASM shall secure and maintain in good order, at its sole cost and expense, all
Governmental Authority Approvals, licenses and consents as are required to
lawfully perform its obligations under this Agreement.

 

13.2
ASM shall maintain CGMP qualification of the Facility and shall make relevant
qualification/validation reports available to FOAMIX for review. In case of new
regulations having a significant economic impact upon the Manufacture of the
Products, the Parties will discuss in good faith the allocation of costs
resulting therefrom.

 

13.3
Product which does not comply with the Specifications and the warranties set
forth herein shall not be delivered or invoiced by ASM. ASM will notify FOAMIX
within one (1) Business Day at the latest after becoming aware of any Product’s
non-conformity with the Specifications. If FOAMIX confirms the non-conformity
and requests in writing that the non-conforming Product or batch should be
destroyed, then such Product shall be destroyed according to the applicable
local laws and regulations, and ASM shall send FOAMIX proof of such destruction.
The costs of such destruction shall only be borne by ASM if ASM, acting in good
faith, accepts responsibility for the non-conforming Product. In case of
disagreement or difficulties to determine the origin and/or responsibility for
any non-conformity with the Specifications, FOAMIX and ASM will refer the matter
to the respective independent testing laboratory set forth on Appendix 3 and
accept the results of the assessment of the respective expert(s). The fees and
expenses of such expert(s) shall be borne by the party ultimately determined to
have incorrectly judged whether the Product was non-conforming.

 

13.4
FOAMIX shall obtain, maintain and own all filings necessary for approval by the
applicable Governmental Authority of any and all filings for the commercial
marketing or sales of Products in such country (“Marketing Approval”), along
with satisfaction of any related applicable regulatory requirements. ASM shall
use commercially reasonable efforts to assist FOAMIX in obtaining any Marketing
Approvals related to the Product in any jurisdiction in the Territory. To enable
FOAMIX to obtain and maintain Marketing Approval for the Products in the
Territory as requested, ASM shall provide FOAMIX with all regulatory and
technical information as may be requested by Governmental Authorities in any
country in the Territory where Products are imported, marketed, sold or offered
for sale. Where such information is confidential, ASM shall provide them
directly to the requesting Governmental Authority. FOAMIX may use such
information solely for the aforementioned purposes. FOAMIX shall pay for ASM’s
reasonable costs in providing such assistance, provided that such costs have
been approved in writing by FOAMIX prior to their occurrence.

 
- 12 -

--------------------------------------------------------------------------------




13.5
ASM shall provide FOAMIX with the appropriate technical support as FOAMIX may
request to validate the Products in the frame of FOAMIX pharmaceutical
production activities. The corresponding costs will be charged to FOAMIX.

 

14.
PRODUCT COMPLAINTS AND ADVERSE EVENTS

 
FOAMIX and/or its Affiliates shall be responsible for the handling of all
Product complaints and reports of adverse events, including those associated
with Manufacture and shipment of the Products. ASM shall cooperate in the
investigation by FOAMIX of all such Product complaints and reports of adverse
events. Additional provisions relating to complaints and adverse events shall be
addressed in the applicable Quality Agreement.
 

15.
RECALL

 

15.1
Each Party shall keep the other Party informed of any notification or other
material information which might affect the safety or efficacy of the Products
and which might result in the Recall of a Product. ASM shall assist FOAMIX in
its investigation to determine the cause and extent of the problem necessitating
the Recall. Specific provisions relating to complaints, Recalls and corrective
and preventative actions will be as stipulated in the Quality Agreement.

 

15.2
FOAMIX shall notify ASM of a decision to Recall the Product within one (1) day,
as specified in the Quality Agreement.

 

15.3
FOAMIX shall be responsible for interacting with the competent Governmental
Authority with respect to any Recall of the Products.

 

15.4
In the event of any Recall arising out of or resulting from ASM’s failure to
Manufacture the Product in accordance with the agreed Manufacturing Process as
defined in the Specifications, in accordance with CGMP or the Quality Agreement,
ASM shall:

 


15.4.1
at the election of FOAMIX, either (i) use reasonable commercial efforts to
supply replacement Product within thirty (30) days of the date such Recall is
initiated, without charge to FOAMIX, in an amount sufficient to replace the
amount of recalled Product; or (ii) refund or credit to FOAMIX an amount equal
to the price paid or to be paid by FOAMIX for the recalled Product; and

 


15.4.2
reimburse all transportation costs and export or import duties directly incurred
by FOAMIX and not recovered by FOAMIX in respect of such recalled Product; and

 


15.4.3
in addition, reimburse FOAMIX (i) the reasonable and documented out-of-pocket
expenses incurred by FOAMIX in connection with the Recall, and (ii) the purchase
price paid by FOAMIX for the FOAMIX API Material used to Manufacture the
recalled Product.

 
- 13 -

--------------------------------------------------------------------------------




15.5
In the event of any Recall that does not arise out of or result from ASM’s
failure to Manufacture the Product in accordance with the agreed Manufacturing
Process as defined in the Specifications, FOAMIX shall pay to ASM any unpaid
purchase price of the Product recalled.

 

15.6
In the event of any Recall that arises out of or results from both (i) ASM’s
failure to Manufacture the Product in compliance with CGMP, the Specifications
or the warranties agreed herein and (ii) a negligent act or omission of FOAMIX,
the Parties shall negotiate in good faith an appropriate allocation of their
out-of-pocket costs and expenses directly relating to such Recall.

 

16.
INSURANCE

 

16.1
During the Term of this Agreement and for a period of three (3) years after its
termination, both Parties shall maintain proper insurance from a reputable
insurance company in order to cover their potential liability arising from this
Agreement. This should include, without limitation, liability insurance (which
shall include products liability), with limits of not less than CHF 2.000.000,00
(two million) per occurrence and CHF 5.000.000,00 (five million) per year. Each
Party shall inform the other of a change of its insurance contract.
Notwithstanding the above, the Parties agree that each Party may seek higher
insurance limits and/or provide additional forms of insurance.

 

16.2
Upon request of the other party, each party shall provide the other party with
updated certificates.

 

17.
WARRANTIES

 

17.1
Due to the written Quality-Agreement signed jointly by the parties as attached
in Appendix 2, the definition of responsibility is clearly defined. Intention of
the Parties is to cover all probable scenarios relating to possible claims
including corresponding costs.

 

17.2
FOAMIX shall be liable for failures caused by defects, delays and incompleteness
of documents and/or FOAMIX API Materials provided or to be provided to ASM.

 

17.3
To the best knowledge of FOAMIX, the use of FOAMIX API Materials and FOAMIX
Background IP in the Manufacture of Products in accordance with the
Specifications and terms of this Agreement does not infringe on the Intellectual
Property rights of a third party.

 

17.4
ASM represents and warrants to FOAMIX with respect to each delivery of Products
hereunder that:

 


17.4.1
The Products are Manufactured in accordance with this Agreement (including the
Quality Agreement), CGMP and the applicable laws and regulations;

 


17.4.2
The Products comply with the Specifications.

 


17.4.3
The Products are free and clear of any and all encumbrances , liens, or any
other third party security claims.

 


17.4.4
ASM and all of its employees and personnel that shall be performing any work in
connection with this Agreement shall have the appropriate training and skill
necessary to perform their job functions.

 


17.4.5
To the best knowledge of ASM, ASM Background IP and ASM Developed IP does not
infringe on the Intellectual Property rights of a third party.

 
- 14 -

--------------------------------------------------------------------------------




17.5
Each party further represents and warrants as of the Effective Date of this
Agreement, and agrees to ensure that throughout the Term of this Agreement:

 


17.5.1
It has received and is in current compliance with Governmental Approvals,
licenses, consents and permits required to lawfully Manufacture, in the case of
ASM, the Products and in the case of FOAMIX, to the best of its knowledge, the
FOAMIX API Materials, pursuant to this Agreement. This includes all required
Governmental Approvals and licenses to use the Facility under this Agreement.
ASM represents and warrants that at the Effective Date it has not received any
notice of adverse findings or similar letter from any Governmental Authority
with respect to the Product or the Facility;

 


17.5.2
With respect to all filings to obtain marketing authorizations or Governmental
Approvals by FOAMIX, the data and information in ASM’s or FOAMIX’ submissions
are free from fraud or material falsity, that the Governmental Approvals will
not be obtained through bribery or the payment of illegal gratuities, that the
data and information in FOAMIX’ and ASM’s submissions are and shall be accurate
and reliable for purposes of supporting approval of the submissions, and that
the Governmental Approvals were and shall be obtained without illegal or
unethical behaviour of any kind;

 


17.5.3
None of ASM or FOAMIX or any person or entity that was involved in the
performance of ASM’s obligations under this Agreement is under investigation by
a Governmental Authority for debarment or is presently debarred by a
Governmental Authority.

 


17.5.4
Neither party shall enter into any agreement or arrangement with any other
entity that would prevent or in any way interfere with the other party’s ability
to perform its obligations hereunder.

 


17.5.5
It is a corporation, duly organized, validly existing and in good standing under
the laws of its formation; it is duly qualified to do business in its respective
jurisdiction of incorporation; it has the full right, power and authority to
enter into this Agreement and to perform its obligations hereunder; and the
execution of the Agreement by its representative whose signature is set forth at
the end of this Agreement have been duly authorized by all necessary action on
its part.

 

17.6
FOAMIX may reject any Product delivered under this Agreement that does not
comply with the Specifications, CGMP, or the Manufacture Process(a “Defective
Product”) by giving written notice of such Defective Product to ASM within
thirty (30) days after receipt of the Product. If FOAMIX accepts delivery of a
Product but later determines that such Product delivered is a Defective Product
and the nature of the defect could not have been discovered through the exercise
of reasonable diligence within the thirty (30) day period, FOAMIX may revoke its
acceptance by providing written notice of such revocation immediately after
discovering such Defective Product. FOAMIX shall return any Defective Product to
ASM at ASM’s expense and ASM shall be required, at its sole expense, to:

 


17.6.1
rework, reprocess or recover any Defective Products if authorized by FOAMIX in
writing; or

 


17.6.2
replace the Defective Products by Products of appropriate quality as soon as
possible, subject to the availability of sufficient FOAMIX API Material.

 

17.7
If ASM and FOAMIX disagree as to whether any Product meets the Specifications,
the Manufacture Process and/or warranties set forth in clause 17.1, the matter
will be submitted to the reputed independent testing laboratory, acceptable to
both Parties as set forth in Appendix 3, for analysis to determine whether the
Product conformed or did not conform to the Specifications and the test results
obtained from such laboratory shall be final and binding upon both Parties. The
fees and expenses of such testing shall be borne by the Party ultimately
determined to have incorrectly judged whether the Product met the said
warranties. In case FOAMIX received a replacement shipment

 
- 15 -

--------------------------------------------------------------------------------





17.7.1
and the laboratory decides that the first shipment failed to meet the
Specifications due to a failure in the Manufacturing Process, FOAMIX shall pay
only for the replacement shipment meeting the Specifications;

 


17.7.2
and the laboratory decides that the first shipment met the Specifications, then
FOAMIX shall pay for both shipments meeting the Specifications as well as for
the transportation costs for the replacement shipment.

 

17.8
ASM’s representations and warranties set forth in clause 17.3 shall expire, with
respect to each delivery of Products, fifteen (15) months after the date of
delivery of the Product.

 

18.
LEGAL COMPLIANCE

 
ASM will ensure that its officers, directors, employees and agents strictly
comply with applicable laws that apply to the Manufacture as well as other
applicable laws, including but not limited to the rules on prohibition of child
labor, anti-corruption, anti-discrimination, environment protection and
occupational health and safety.
 

19.
INDEMNIFICATION

 

19.1
FOAMIX shall indemnify, defend and hold ASM, its officers, directors and
employees harmless from and against all losses, damages (including regarding
injuries to, or death of, any person, or injury to, or destruction of,
property), liabilities and expenses (including reasonable attorneys’ fees) and
costs resulting from third-party claims, actions, orders or other pending or
threatened proceedings (“Losses”) to the extent arising out of: (i) FOAMIX’s
breach of any of its representations, warranties, or covenants hereunder, except
in each case to the extent caused by the negligence, recklessness or willful
misconduct of ASM or any ASM Indemnitee as defined in clause 19.3; (ii) the
development or commercialization of the Product that meets the Specifications,
(iii) the negligent acts, errors, omissions or the intentional misconduct of
FOAMIX, its officers, directors, agents and employees; (iv) any failure of
FOAMIX API Material supplied hereunder to conform to the FOAMIX API Material
Specifications, as delivered to ASM.

 

19.2
ASM shall indemnify, defend and hold FOAMIX, its Affiliates and its and their
respective officers, directors and employees harmless from and against Losses to
the extent arising out of: (i) ASM’s Manufacture or supply of the Product that
fails to meet the Specifications, (ii) ASM’s breach of any of its
representations, warranties or covenants hereunder, except in each case to the
extent caused by the negligence, recklessness or willful misconduct of FOAMIX or
any FOAMIX Indemnitee as defined in clause 19.3; (iii) the negligent acts,
errors or omissions or the willful or intentional misconduct of ASM, its
officers, directors, agents and employees.

 

19.3
Promptly after the receipt by either ASM or FOAMIX of notice or otherwise
becoming aware of (a) any claim or (b) the commencement of any lawsuit, action
or proceeding which may give rise to a claim for indemnification hereunder, such
Party (the “Indemnitee”) will, if a claim with respect thereto is to be made
against the Party obligated to provide indemnification pursuant to this clause
(the “Indemnitor”), give such Indemnitor written notice of such claim or the
commencement of such lawsuit, action or proceeding and shall permit the
Indemnitor to assume, at its own expense, the defence of any such claim,
lawsuit, action or proceeding. The Indemnitee shall permit the Indemnitor, at
its discretion, to settle any such claim, lawsuit, action or proceeding,
provided, however, that such settlement does not adversely affect the
Indemnitee’s rights hereunder or impose any obligations on the Indemnitee in
addition to those set forth herein in order for it to exercise such rights. No
such claim, lawsuit, action or proceeding shall be settled without the prior
written consent of the Indemnitor and the Indemnitor shall not be responsible
for any Losses incurred other than as provided herein. The Indemnitee, its
Affiliates and their respective directors, officers, employees and agents shall
cooperate fully with the Indemnitor and its legal representatives in the
investigation and defence of any claim, lawsuit, action or proceeding covered by
this indemnification. The Indemnitee shall have the right, but not the
obligation, to be represented by legal counsel of its own selection and expense
in connection with any such proceeding.

 
- 16 -

--------------------------------------------------------------------------------




19.4
If the Indemnitor shall not assume the defence of any such claim, lawsuit,
action or proceeding, the Indemnitee may defend against such claim, lawsuit,
action or proceeding in such manner as it may deem appropriate and the
Indemnitee may settle such claim, lawsuit, action or proceeding on such terms as
it may deem appropriate, and the Indemnitor shall promptly reimburse the
Indemnitee for the amount of all Losses incurred by the Indemnitee in connection
with the defence against or settlement of such claim, lawsuit, action or
proceeding. If no settlement of such claim, lawsuit, action or proceeding is
made, the Indemnitor shall promptly reimburse the Indemnitee for the amount of
any Losses incurred by the Indemnitee in the defence against such proceeding.

 

19.5
This clause shall apply only to the extent permitted under applicable law and
does not restrict or limit the liability of either Party towards each other.
This Agreement does not limit the liability of the Parties under applicable laws
for personal injuries, deaths and product liability and other mandatory
liability imposed by applicable laws.

 

20.
INTELLECTUAL PROPERTY

 

20.1
All Intellectual Property rights that are owned or controlled by a Party at the
commencement of this Agreement shall remain under the ownership or control of
such Party throughout the Term and thereafter (with respect to each Party, such
Intellectual Property shall be deemed its “Background IP”). For clarity, all
Intellectual Property related to the Products or the Manufacturing Process that
exist as of the Effective Date shall be deemed Foamix Background IP, and FOAMIX
shall retain and own and have the exclusive right, title and interest in and to
all such Intellectual Property.

 

20.2
All new Intellectual Property that is generated, developed, conceived or reduced
to practice under this Agreement, the Development Agreement or the Quality
Agreement that (i) is related to the Products or the Manufacturing Process,
including any modifications or improvements to any of the foregoing or (ii) that
is otherwise based on, uses or incorporates any Foamix Confidential Information,
shall be deemed “FOAMIX Developed IP”, and shall be the exclusive property of
FOAMIX.

 

20.3
Any new Intellectual Property that is generated, developed, conceived or reduced
to practice under this Agreement or the Development Agreement by ASM that is not
FOAMIX Developed IP shall be deemed “ASM Developed IP”, and shall be the
exclusive property of ASM. FOAMIX hereby grants to ASM a non-exclusive,
non-transferable, irrevocable, perpetual, non-sublicensable, worldwide,
royalty-free license during the Term of this Agreement, to use or have its
designee use the FOAMIX Background IP and FOAMIX Developed IP to manufacture
Products for FOAMIX and its Affiliates and sublicensees during the Term in
accordance with this Agreement. ASM hereby grants to FOAMIX a non-exclusive,
transferable, irrevocable, perpetual, sublicensable, worldwide, royalty-free
license under the ASM Background IP and ASM Developed IP, in each case, to
manufacture, sell, offer to sell, have made, have sold, import, export and
otherwise distribute the Products, or any product or service based on or derived
from the Products.

 

20.4
The Products may be advertised, promoted, marketed or sold, either separately or
as part of other products, under any trademark, tradename, domain name,
copyright or logo, whether registered or unregistered, selected by FOAMIX and
its Affiliates in their sole discretion. ASM shall not adopt, use, apply for
registration, register or own any such trademark, tradename, domain name,
copyright or logo or any item confusingly similar thereto, in any country of the
world, or take any action which, in FOAMIX’s sole opinion, weakens or undermines
such proprietary rights.

 
- 17 -

--------------------------------------------------------------------------------




20.5
ASM shall promptly inform FOAMIX in writing of any new Intellectual Property
(including FOAMIX Developed IP or ASM Developed IP), and all information,
including know-how, in this respect shall be timely made available to FOAMIX in
sufficient and full detail. ASM irrevocably assigns and undertakes to cause the
personnel or any entity whatsoever including its Affiliates and subcontractors
and their personnel to assign promptly all rights, title and interest worldwide
in all FOAMIX Developed IP to FOAMIX without any additional consideration. ASM
shall execute, and shall require its relevant personnel including those of its
Affiliates and subcontractors to execute, any documents required to confirm
FOAMIX’s ownership of the FOAMIX Developed IP, and any documents required to
apply for, maintain and enforce any patent or other intellectual property right
in the FOAMIX Developed IP. Upon FOAMIX’s request and reasonable expense, ASM
will assist FOAMIX as may be necessary to apply for, maintain and enforce any
patent or other intellectual property right in the FOAMIX Developed IP.

 

21.
SUBCONTRACTING

 

21.1
ASM shall not, without the prior written consent of FOAMIX subcontract any of
its obligations under this Agreement to any third party. The approved
subcontractors are listed in Appendix 3.

 

21.2
ASM undertakes that its approved subcontractors shall be skilled and experienced
contractors and shall comply with applicable laws and regulations. ASM
undertakes that its subcontractors will carry out each of their activities for
ASM so as to ensure that ASM complies with CGMP (where applicable). ASM
undertakes that its subcontractors shall comply with the confidentiality and
other obligations hereunder and that before allowing a subcontractor to begin
work ASM shall enter into a written agreement with such subcontractor that
obligates such subcontractor (and its personnel involved in the performance of
such activities) to be bound by the terms and conditions of this Agreement in
the same manner as they apply to ASM. ASM undertakes to fully pay its
subcontractors all undisputed amounts when due. ASM agrees and will
contractually ensure that FOAMIX and Governmental Authorities can conduct audits
and inspections at the facilities of such subcontractors in accordance with
clause 12.

 

21.3
ASM shall be fully responsible to FOAMIX for the acts or omissions of its
subcontractors as if those acts or omissions had been carried out directly by
ASM. The approval of any subcontracting under this Agreement shall not relieve
or excuse ASM from its obligations to FOAMIX in respect of the proper
performance of such obligations.

 

22.
TERMINATION

 

22.1
Either Party shall have the right to terminate this Agreement at the end of the
Initial Period or at the end of an Additional Period by providing the other
party with no less than twelve (12) months prior written notice of such
termination.

 

22.2
Notwithstanding the foregoing, a Party may terminate this Agreement with
immediate effect:

 


(A)
if any Party (the “Defaulting Party”) breaches any material provision of this
Agreement (other than breaches of any provision that are incapable of being
cured) and remains in breach for thirty (30) days after receipt of written
notice from the other Party (the “Aggrieved Party”) requiring it to rectify the
breach, the Aggrieved Party shall be entitled at its option and without
prejudice to any other rights that it may have hereunder or at law:

 


22.2.1
to uphold this Agreement against the Defaulting Party and sue for specific
performance of the Defaulting Party’s obligations to it under this Agreement,
with or without a claim for damages;

 


22.2.2
to uphold this Agreement and sue for damages; and/or

 
- 18 -

--------------------------------------------------------------------------------





22.2.3
to terminate this Agreement and claim damages, in which case written notice of
the termination shall be given to the Defaulting Party and the cancellation
shall take effect on the giving of the notice.

 


(B)
if the other Party is unable to pay its debts, becomes insolvent, makes an
assignment for the benefit of creditors or commits any act amounting to a
business failure, or if proceedings in bankruptcy or reorganization or for an
appointment of a receiver or trustee for or over such Party’s property are
instituted by or against such Party in any court having jurisdiction thereof,
and such proceedings are not vacated, set aside or stayed within ninety (90)
days thereof, or if such Party attempts to enter into a general compromise of
its liabilities.

 

23.
EFFECTS OF TERMINATION

 

23.1
If this Agreement is terminated by ASM or by FOAMIX, then

 


23.1.1
at the request of FOAMIX, ASM shall be obligated to fill all outstanding
Purchase Orders and FOAMIX shall be obligated to pay ASM the Price for Product,
which is supplied in response to such outstanding Purchase Orders. Remaining
Product Material purchased by ASM according to clause 7.1.2 and outstanding
Purchase Orders will be invoiced to FOAMIX, and shall be payable within 30 days
from the termination date.

 


23.1.2
FOAMIX shall have the right to order and purchase all of the Products projected
for delivery in the next twelve (12) months of the current Annual Forecast. ASM
shall deliver, and FOAMIX shall pay for the Products as ordered.

 

23.2
Upon expiration or termination of this Agreement for whatever reason,

 


23.2.1
each Party shall promptly return to the other Party all Confidential Information
received from the other Party.

 


23.2.2
ASM shall promptly return to FOAMIX all FOAMIX API Materials in its possession
or control.

 


23.2.3
ASM shall provide FOAMIX with all Product then manufactured or generated and all
transferable work in progress.

 


23.2.4
ASM shall promptly transfer to FOAMIX all Foamix Developed IP in its possession
or control.

 

24.
TECHNOLOGY TRANSFER

 
Upon the request of FOAMIX in the event of a Supply Failure under clause 8.4
hereof, ASM will provide to FOAMIX commercially reasonable technology transfer
of the then-current process and related know-how in accordance with the
Specifications, for the commercial manufacture for the Products to a qualified
third-party supplier (having the skills, trained personnel and certification),
including related assistance to enable FOAMIX to manufacture such Product itself
or through a third party manufacturer; provided that, such support and
assistance shall in all respects be consistent with industry standards for such
technology transfers. These efforts will be invoiced on an hourly basis to
FOAMIX at ASM’s then-existing hourly rates. Subject to the following sentence,
FOAMIX shall be permitted to use a third party to Manufacture and supply the
Products during a Supply Failure, and the exclusivity provisions in favour of
ASM in clause 3.1 of this Agreement shall not apply.
 
Once the issue causing a Supply Failure is resolved, as mutually determined by
the Parties acting in good faith, ASM will again be the primary supplier of the
Products under this Agreement for the Term, Manufacturing at least 80% of
FOAMIX’s commercial needs for the Products in the Territory.
 
- 19 -

--------------------------------------------------------------------------------



 

25.
FORCE MAJEURE

 

25.1
Neither Party will be liable to the other for any default or delay in the
performance of its obligations under this Agreement:

 


25.1.1
If and to the extent that such default or delay is caused by any act of God,
epidemic, war or civil disturbance, or any other circumstance beyond its
reasonable control (excluding any labor action (e. g. strikes) occurring at
either Party or its Affiliates’ premises); and

 


25.1.2
Provided that the non-performing Party is without fault in causing such default
or delay, and such default or delay could not have been prevented by the
non-performing Party, including through a work-around plan.

 

25.2
Following any circumstance of force majeure, the non-performing Party shall:

 


25.2.1
Notify the other Party within five days following the occurrence of such an
event.

 


25.2.2
Use its best efforts to recommence performance; and

 


25.2.3
Co-operate with the other Party in implementing such contingency measures as the
other Party may reasonably require.

 

25.3
The unaffected Party shall have the right to terminate this Agreement
immediately upon written notice if an event of force majeure has not ceased
after three (3) months from its start. For the avoidance of doubt, if there is a
Supply Interruption following a force majeure, clause 8.4 shall apply.

 

26.
CONFIDENTIALITY

 

26.1
From the Effective Date and for a period of ten (10) years, or for a perpetual
time with respect to trade secrets, after this Agreement terminates, each Party
or its Affiliate (the “receiving Party”) shall:

 


26.1.1
keep the Confidential Information of the other Party or its Affiliate (the
“disclosing Party”) confidential;

 


26.1.2
not disclose the Confidential Information of the disclosing Party to any other
person or entity other than with the prior written consent of the disclosing
Party;

 


26.1.3
not use the Confidential Information of the disclosing Party for any purpose
other than the performance of its obligations under this Agreement.

 

26.2
During the Term of this Agreement the receiving Party may disclose the
Confidential Information of the disclosing Party to its Affiliates, and its or
their employees, agents and representatives (including contractors, consultants
and advisors) (each, a “Representative’) to the extent that it is necessary for
the purposes of this Agreement. The Party disclosing the information to its
Representatives shall ensure that each Representative is made aware of and
complies with the receiving Party’s obligations of confidentiality under this
Agreement.

 
- 20 -

--------------------------------------------------------------------------------




26.3
The obligations imposed by this clause upon the receiving Party shall not apply
to any Confidential Information of the disclosing Party which:

 


26.3.1
is in or comes into the public domain other than as a result of a breach of this
Agreement; or

 


26.3.2
is known to the receiving Party prior to obtaining the same from the disclosing
Party, as demonstrated by written records;

 


26.3.3
is obtained by the receiving Party from a third party who is not obligated to
keep the information confidential; or

 


26.3.4
is required to be disclosed by applicable law or a valid order of a court,
provided that the receiving Party promptly notifies the disclosing Party of the
requirement of such disclosure, takes reasonable and lawful actions to avoid or
minimize the degree of such disclosure and to have confidential treatment
accorded to any Confidential Information disclosed, and cooperates fully with
the disclosing Party in connection with the disclosing Party’s efforts to apply
for a protective order or take other appropriate action to restrict disclosure
of the Confidential Information.

 

26.4
Notwithstanding the foregoing provisions of this clause, FOAMIX shall also be
entitled to submit and disclose to any Governmental Authority confidential
documents and information of ASM in accordance with clause 13.4. FOAMIX shall
also be entitled to disclose the terms of this Agreement with sufficiently
redacted commercial terms to a third party considering or providing financing to
FOAMIX or in connection with an M&A transaction involving FOAMIX; provided that
any such third party agrees to be bound by confidentiality restrictions that are
at least as restrictive as those contained herein.

 

27.
GOVERNING LAW AND PLACE OF JURISDICTION

 

27.1
This Agreement shall be governed by and enforced in accordance with the laws of
Switzerland.

 

27.2
Any dispute, controversy or claim arising out of, or in relation to, this
contract that was not resolved pursuant to the dispute resolution procedure set
forth in this Agreement (including pursuant to clause 17.7) or clause 27.3
below, including the validity, invalidity, breach, or termination thereof, shall
be resolved by arbitration in accordance with the Swiss Rules of International
Arbitration of the Swiss Chambers’ Arbitration Institution in force on the date
on which the Notice of Arbitration is submitted in accordance with these Rules.

 
The number of arbitrators shall be one or three; the seat of the arbitration
shall be Zürich, Switzerland. The arbitral proceedings shall be conducted in
English.
 

27.3
In the event any dispute or controversy arises, the Parties will first present
the matter to a senior executive (one who reports to the Chief Executive
Officer) of each of ASM and FOAMIX for resolution. If the senior executives
cannot resolve the situation within twenty one (21) calendar days, then either
Party may, except as otherwise set forth in clause 17.7 of this Agreement,
submit the dispute to binding arbitration or initiate legal proceeding. This
dispute resolution process does not prevent a Party from seeking urgent or
interim relief before the courts of competent jurisdiction.

 
- 21 -

--------------------------------------------------------------------------------




28.
NOTICES AND LEGAL PROCESS

 

28.1
Each Party chooses as its address for all purposes under this Agreement, whether
for serving any court process or documents, giving any notice, or making any
other communications of whatsoever nature and for any other purpose arising from
this Agreement, as follows:

 
FOAMIX:
Foamix Pharmaceuticals Ltd.
Attn: Head of Pharmaceutical Development
2 Holzman Street
Rehovot Science Park
Rehovot
Israel
Tel.: +972 8 931 6233
Email: Russell.elliott@foamix.com
 
And
 
General Counsel
c/o Foamix Pharmaceuticals Inc.
520 U.S. Highway 22, Suite 204
Bridgewater, NJ
USA
Tel.: +18007757936
Email: Mutya.harsch@foamix.com
 
Manufacturer:
ASM Aerosol-Service AG
Attn.: CEO
Industriestrasse 11
4313 Möhlin
Switzerland
Tel.: +41 61 855 67 67
Email: info@aerosol-service.com
 
Any Party may by notice to the other Party change its chosen address to another
physical address.
 

28.2
Any notice required or permitted under this Agreement shall be valid and
effective only if in writing. Notwithstanding anything to the contrary herein, a
written notice actually received by a Party, including a notice sent by fax,
shall be adequate for the purposes of this Agreement notwithstanding that it was
not sent or delivered to the chosen address.

 

29.
INTERPRETATION

 

29.1
Clause and paragraph headings are for purposes of reference only and shall not
be used in interpretation.

 

29.2
Unless the context clearly indicates a contrary intention, any word connoting:
any gender includes all genders; the singular includes the plural and vice
versa; persons includes artificial persons and vice versa; insolvency includes
provisional or final sequestration, liquidation or judicial management.

 

29.3
The rule of interpretation that a written agreement shall be interpreted against
the Party responsible for the drafting or preparation of that agreement shall
not apply.

 

29.4
If any provision in a definition is a substantive provision conferring rights or
imposing obligations on any Party, notwithstanding that it is only in the
definition clause, effect shall be given to it as if it were a substantive
provision in the body of the Agreement.

 

29.5
In the event of any conflict or contradiction between this Agreement and an
Appendix, the provisions of this Agreement shall control, except with respect to
conflicts or contradictions principally of a quality or technical nature, in
which case the applicable Quality Agreement shall control.

 
- 22 -

--------------------------------------------------------------------------------




30.
LIMITATION OF LIABILITY

 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, SUBSEQUENT,
PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THE
ENTIRE LIABILITY OF EITHER PARTY SHALL BE LIMITED TO THE GREATER OF (I) THE
ANNUAL AGGREGATE PURCHASE ORDER VOLUME OR (II) ONE MILLION SWISS FRANCS.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER ARTICLE
19, OR DAMAGES AVAILABLE FOR A PARTY’S GROSS NEGLIGENCE, FRAUD OR WILLFUL
MISCONDUCT, OR FOR BREACHES BY A PARTY OF ITS CONFIDENTIALITY OBLIGATIONS SET
FORTH IN CLAUSE 26.
 

31.
GENERAL AND MISCELLANEOUS

 

31.1
Entire Agreement

 
This Agreement embodies the entire understanding of the Parties with respect to
the subject matter hereof and shall supersede all previous communications,
representations or undertakings, either verbal or written, between the Parties
relating to the subject matter hereof; provided that, the Development Agreement
shall remain in full force and effect, except that in the event of a conflict
between the terms of this Agreement and the terms of the Development Agreement,
the terms of this Agreement shall control. No general terms and conditions of
either Party apply to their collaboration agreed hereunder unless agreed and
signed by both Parties.
 

31.2
Written Form Requirement

 
No addition to, variation of, or agreed cancellation of, this Agreement or this
written-form-clause shall be effective unless in writing and signed by both
Parties.
 

31.3
Waivers

 
No relaxation or indulgence which any Party may grant to any other shall
constitute a waiver of the rights of that Party and shall not preclude that
Party from exercising any rights which may have arisen in the past or which
might arise in future.
 

31.4
Survival of Obligations

 
Any provision of this Agreement which contemplates performance or observance
subsequent to any termination of this Agreement shall survive any termination of
this Agreement and continue in full force and effect, including without
limitation, clauses 5 through 17 (inclusive), 19, 20, 23, 26 through 31
(inclusive).
 

31.5
Approvals And Consents

 
An approval or consent given by a Party under this Agreement shall only be valid
if in writing and shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement nor shall it be construed as a
waiver of any rights under this Agreement except as and to the extent otherwise
expressly provided in such approval or consent, or elsewhere in this Agreement.


- 23 -

--------------------------------------------------------------------------------


31.6
Independent Contractors

 
Nothing contained in this Agreement shall be construed to constitute either
Party as the agent or representative of the other Party, nor constitute the
Parties together as partners or joint ventures. Each Party represents itself and
acts on its own behalf. Neither Party shall be responsible for the acts or
omissions of the other Party, nor have the authority to speak for, act on behalf
of, or obligate the other Party in any way, without the prior written consent of
the other Party.
 

31.7
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which when
executed shall be an original, but all the counterparts together shall
constitute one document.
 

31.8
Severability

 
If any provision of this Agreement is held to be void, invalid or unenforceable
under applicable law, the rest of the Agreement shall remain in full force and
effect. In lieu of the illegal, invalid or unenforceable provision, the Parties
will agree on a legal, valid and enforceable provision which comes as close as
possible to the original legal and commercial intent of the provision that needs
to be replaced.
 

31.9
Assignment

 
Any attempted assignment of the rights or delegation of the obligations under
this Agreement shall be void without the prior written consent of the
nonassigning or nondelegating Party; provided, however, that either Party may
assign its rights or delegate its obligations under this Agreement without such
consent (i) to an Affiliate of such Party or (ii) to a third party acquiring or
licensing all or substantially all of FOAMIX’s assets or a Product or in the
event of a change of control, other than to a third party that is a direct
competitor of the nonassigning or nondelegating Party,of such Party. In the case
of any permitted assignment or transfer of or under this Agreement: (x) this
Agreement shall be binding upon, and inure to the benefit of, the successors,
executors, heirs, representatives, administrators and assigns of the Parties
hereto; (y) any successor to a Party shall agree in writing to be so bound under
the terms of this Agreement; and (z) shall promptly send a copy of such writing
to the other Party.
 


- 24 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth above.



 
FOAMIX PHARMACEUTICALS LTD.


By: /s/ David T. Domzalski
Name:  David T. Domzalski
Title:    Chief Executive Officer




 
FOAMIX PHARMACEUTICALS LTD.


By: /s/ Mutya Harsch
Name:  Mutya Harsch
Title:    General Counsel




 
ASM AEROSOL-SERVICE AG


By: /s/ Peter Bernauer
Name:  Peter Bernauer
Title:    Chief Executive Officer




 
ASM AEROSOL-SERVICE AG


By: /s/ Geir Legreid
Name: Geir Legreid
Title:   Project Manager



- 25 -

--------------------------------------------------------------------------------

 